GARDNER, Commissioner.
In this condemnation proceeding the jury awarded appellees $160,000 for the taking of 5.041 acres of land from a 94-acre tract, and $20,000 for a two-year temporary easement of 5.178 acres. The Department of Highways seeks reversal of the judgment on the ground of excessiveness of the verdict.
The record discloses that there was substantial evidence introduced to support the verdict. Witnesses for the landowners testified that the highest and best use of the land was commercial. Their estimates of the difference in the value of the land before and after the taking ranged from $175,000 to $200,000, and their estimates of just compensation for the temporary easement ranged from $12,000 to $20,000.
The issue is whether the amount was so great as to strike “the judicial conscience as being grossly excessive” as expressed in Ballard v. King, Ky., 373 S.W.2d 591 (1964), or so great as to strike the mind at “first blush” as having been superinduced by passion or prejudice on the part of the jury as expressed in Cole & Crane v. May, 185 Ky. 135, 214 S.W. 885 (1919). See Commonwealth, Department of Highways v. Friend, Ky., 500 S.W.2d 405 (decided October 12, 1973), for an extended discussion of the subject.
While the verdict was quite liberal, we do not believe it reached the point where a reviewing court should say that it strikes the judicial conscience as being grossly excessive, or that it strikes the mind at first blush as having been superinduced by passion or prejudice on the part of the jury.
The judgment is affirmed.
PALMORE, C. J., and JONES, MILLI-KEN, OSBORNE, REED and STEIN-FELD, JJ., sitting.
PALMORE, C. J., and JONES, MILLI-KEN, REED and STEINFELD, JJ., concurring.
OSBORNE, J., dissents.